
	

114 HR 496 : Alabama Hills National Scenic Area Establishment Act
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 496
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To establish the Alabama Hills National Scenic Area in the State of California, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Alabama Hills National Scenic Area Establishment Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Alabama Hills National Scenic Area, California.
					Sec. 4. Management plan.
					Sec. 5. Land taken into trust for Lone Pine Paiute-Shoshone Reservation.
					Sec. 6. Transfer of administrative jurisdiction.
					Sec. 7. Protection of services and recreational opportunities.
					Sec. 8. Clarification regarding funding.
				
 2.DefinitionsIn this Act: (1)Management planThe term management plan means the management plan for the National Scenic Area developed under section 4(a).
 (2)MapThe term Map means the map titled Proposed Alabama Hills National Scenic Area, dated September 8, 2014. (3)Motorized vehiclesThe term motorized vehicles means motorized or mechanized vehicles and includes, when used by utilities, mechanized equipment, helicopters, and other aerial devices necessary to maintain electrical or communications infrastructure.
 (4)National scenic areaThe term National Scenic Area means the Alabama Hills National Scenic Area established by section 3(a). (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of California. (7)TribeThe term Tribe means the Lone Pine Paiute-Shoshone.
 (8)Utility facilityThe term utility facility means any and all existing and future water system facilities including aqueducts, streams, ditches, and canals; water facilities including, but not limited to, flow measuring stations, gauges, gates, values, piping, conduits, fencing, and electrical power and communications devices and systems; and any and all existing and future electric generation facilities, electric storage facilities, overhead and/or underground electrical supply systems and communication systems consisting of electric substations, electric lines, poles and towers made of various materials, H frame structures, guy wires and anchors, crossarms, wires, underground conduits, cables, vaults, manholes, handholes, above-ground enclosures, markers and concrete pads and other fixtures, appliances and communication circuits, and other fixtures, appliances and appurtenances connected therewith necessary or convenient for the construction, operation, regulation, control, grounding and maintenance of electric generation, storage, lines and communication circuits, for the purpose of transmitting intelligence and generating, storing, distributing, regulating and controlling electric energy to be used for light, heat, power, communication, and other purposes.
			3.Alabama Hills National Scenic Area, California
 (a)EstablishmentSubject to valid, existing rights, there is established in Inyo County, California, the Alabama Hills National Scenic Area. The National Scenic Area shall be comprised of the approximately 18,610 acres generally depicted on the Map as National Scenic Area.
 (b)PurposeThe purpose of the National Scenic Area is to conserve, protect, and enhance for the benefit, use, and enjoyment of present and future generations the nationally significant scenic, cultural, geological, educational, biological, historical, recreational, cinematographic, and scientific resources of the National Scenic Area managed consistent with section 302(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(a)).
			(c)Map; legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the National Scenic Area with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
 (d)AdministrationThe Secretary shall manage the National Scenic Area— (1)as a component of the National Landscape Conservation System;
 (2)so as not to impact the future continuing operations and maintenance of any activities associated with valid, existing rights, including water rights;
 (3)in a manner that conserves, protects, and enhances the resources and values of the National Scenic Area described in subsection (b); and
 (4)in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this Act; and (C)any other applicable laws.
					(e)Management
 (1)In generalThe Secretary shall allow only such uses of the National Scenic Area as the Secretary determines would support the purposes of the National Scenic Area as described in subsection (b).
 (2)Recreational activitiesExcept as otherwise provided in this Act or other applicable law, or as the Secretary determines to be necessary for public health and safety, the Secretary shall allow existing recreational uses of the National Scenic Area to continue, including hiking, mountain biking, rock climbing, sightseeing, horseback riding, hunting, fishing, and appropriate authorized motorized vehicle use.
 (3)Motorized vehiclesExcept as specified within this Act and/or in cases in which motorized vehicles are needed for administrative purposes, or to respond to an emergency, the use of motorized vehicles in the National Scenic Area shall be permitted only on—
 (A)roads and trails designated by the Director of the Bureau of Land Management for use of motorized vehicles as part of a management plan sustaining a semi-primitive motorized experience; or
 (B)on county-maintained roads in accordance with applicable State and county laws. (f)No buffer zones (1)In generalNothing in this Act creates a protective perimeter or buffer zone around the National Scenic Area.
 (2)Activities outside national scenic areaThe fact that an activity or use on land outside the National Scenic Area can be seen or heard within the National Scenic Area shall not preclude the activity or use outside the boundaries of the National Scenic Area.
 (g)AccessThe Secretary shall continue to provide private landowners adequate access to inholdings in the National Scenic Area.
 (h)FilmingNothing in this Act prohibits filming (including commercial film production, student filming, and still photography) within the National Scenic Area—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (i)Fish and wildlifeNothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish and wildlife.
 (j)LivestockThe grazing of livestock in the National Scenic Area, including grazing under the Alabama Hills allotment and the George Creek allotment, as established before the date of enactment of this Act, shall be permitted to continue—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (k)OverflightsNothing in this Act restricts or precludes flights over the National Scenic Area or overflights that can be seen or heard within the National Scenic Area, including—
 (1)transportation, sightseeing and filming flights, general aviation planes, helicopters, hang-gliders, and balloonists, for commercial or recreational purposes;
 (2)low-level overflights of military aircraft; (3)flight testing and evaluation; or
 (4)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the National Scenic Area.
 (l)WithdrawalSubject to this Act’s provisions and valid rights in existence on the date of enactment of this Act, including rights established by prior withdrawals, the Federal land within the National Scenic Area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (m)Wildland fire operationsNothing in this Act prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Scenic Area, consistent with the purposes described in subsection (b).
 (n)Grants; cooperative agreementsThe Secretary may make grants to, or enter into cooperative agreements with, State, tribal, and local governmental entities and private entities to conduct research, interpretation, or public education or to carry out any other initiative relating to the restoration, conservation, or management of the National Scenic Area.
 (o)Air and water qualityNothing in this Act modifies any standard governing air or water quality outside of the boundaries of the National Scenic Area.
			(p)Utility facilities and rights of way
 (1)Nothing in this Act shall— (A)affect the existence, use, operation, maintenance (including but not limited to vegetation control), repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, funding, removal, or replacement of utility facilities or appurtenant rights of way within or adjacent to the National Scenic Area;
 (B)affect necessary or efficient access to utility facilities or rights of way within or adjacent to the National Scenic Area subject to subsection (e);
 (C)preclude the Secretary from authorizing the establishment of new utility facility rights of way (including instream sites, routes, and areas) within the National Scenic Area in a manner that minimizes harm to the purpose of the National Scenic Area as described in subsection (b)—
 (i)with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other applicable law; and
 (ii)subject to such terms and conditions as the Secretary determines to be appropriate. (2)Management PlanConsistent with this Act, the Management Plan shall establish plans for maintenance of public utility and other rights of way within the National Scenic Area.
				4.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, in accordance with subsection (b), the Secretary shall develop a comprehensive plan for the long-term management of the National Scenic Area.
 (b)ConsultationIn developing the management plan, the Secretary shall— (1)consult with appropriate State, tribal, and local governmental entities, including Inyo County and the Tribe; and
 (2)seek input from— (A)investor-owned utilities, including Southern California Edison Company;
 (B)the Alabama Hills Stewardship Group; (C)members of the public; and
 (D)the Los Angeles Department of Water and Power. (c)Incorporation of management planIn developing the management plan, in accordance with this section, the Secretary shall allow, in perpetuity, casual-use mining limited to the use of hand tools, metal detectors, hand-fed dry washers, vacuum cleaners, gold pans, small sluices, and similar items.
 (d)Interim managementPending completion of the management plan, the Secretary shall manage the National Scenic Area in accordance with section 3.
			5.Land taken into trust for Lone Pine Paiute-Shoshone Reservation
 (a)Trust landAs soon as practicable after the date of the enactment of this Act, the Secretary shall take the approximately 132 acres of Federal land depicted on the Map as Lone Pine Paiute-Shoshone Reservation Addition into trust for the benefit of the Tribe, subject to the following:
 (1)ConditionsThe land shall be subject to all easements, covenants, conditions, restrictions, withdrawals, and other matters of record on the date of the enactment of this Act.
 (2)ExclusionThe Federal lands over which the right-of-way for the Los Angeles Aqueduct is located, generally described as the 250-foot-wide right-of-way granted to the City of Los Angeles pursuant to the Act of June 30, 1906 (Chap. 3926), shall not be taken into trust for the Tribe.
 (b)Reservation landThe land taken into trust pursuant to subsection (a) shall be considered part of the reservation of the Tribe.
 (c)Gaming prohibitionGaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be allowed on the land taken into trust pursuant to subsection (a).
 6.Transfer of administrative jurisdictionAdministrative jurisdiction of the approximately 56 acres of Federal land depicted on the Map as USFS Transfer to BLM is hereby transferred from the Forest Service under the Secretary of Agriculture to the Bureau of Land Management under the Secretary.
 7.Protection of services and recreational opportunitiesNothing in this Act shall be construed to limit commercial services for existing and historic recreation uses as authorized by the Bureau of Land Management’s permit process. Valid, existing, commercial permits to exercise guided recreational opportunities for the public may continue as authorized on the day before the date of the enactment of this Act.
 8.Clarification regarding fundingNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
